THOMPSON, J.
This suit is for compensation under the State Employers’ Liability Act, Act 38 of 1918.
The plaintiff alleges that he was employed to work at defendant’s sawmill, and was assigned to straightening lumber on the transfer table behind the edger, for which he was paid $3 per day or $18 per week; that while *283engagéd in said work, a large piece of lumber fell from said table and struck bim in the lower right side of bis abdomen with such force and violence as to produce a large hernia; that the injury is permanent, and disables him from’ doing work of a reasonable character, and that he is entitled to compensation for 400 weeks, as for permanent total disability.
The defendant admitted the employment and the amount of wages as alleged, and admits that plaintiff was injured while engaged at work under said employment, but it is alleged that the injury was slight, and did not cause the development of any hernia whatever; that the hernia complained of was of long standing, and was in existence long prior to the time plaintiff was employed. It is alleged that plaintiff, within 10 days after the accident, resumed his labors at the same work, and continued to work until after the filing of this suit.
The defendant also pleaded estoppel based on a settlement with plaintiff for which a final receipt and release was executed by plaintiff. It is further pleaded that the provision of the act requiring the approval of the court to any settlement between employer and employee is unconstitutional, in that it denies the equal protection of the law and denies the liberty of contract and violates the Fourteenth Amendment to the federal ■ Constitution.
The court overruled the plea of estoppel and unconstitutionality of the statute, and gave plaintiff judgment for 85 per cent, of the weekly wages for 300 weeks, as provided in section 8 (a) of Act 38 of 1918.
Plea of Estoppel and Unconstitutionality.
The plaintiff was injured on August 8,1919, and two weeks thereafter the defendant prepared and got plaintiff to sign an acquittance and release in full for all compensation due under the- law for the injury received. The amount paid him was $15. The settlement was not presented to the court for its approval. Subsection 8 of section 8 of the act provides that amounts payable under the act may be made in a lump sum by agreement of the parties, if approved by the court, as being solely and clearly in the interest of the employee or his dependents. But it is expressly provided that the discount of the amounts due the employee in any such settlement shall not be greater than 6 per cent, per annum. And it is further provided that if such lump sum settlement be made without the approval of the court, the employee or his dependents shall be at all times entitled to demand and receive from the employer such additional payments as may be due under the act.
[1,2] It is clear that the settlement made with the plaintiff was in violation of the express terms of the statute, and was not binding on him. The object and purpose of the act as declared in its title was to prescribe-the liability of an employer to make compensation for injuries received by an employee and to regulate the manner of making-payments, and the provision in question was to prevent an evasion of the terms of the act by an employer and an imposition on the employee in just such cases as we have here,, wherein, if the judgment of the lower court, is correct, the employer settled wages due under the terms of the act amounting to $2,970 .for the trifling sum of $18. It was within the power of the Legislature to regulate such .matters, and we do not find that the provision complained of is unreasonable or unfair to the employer, nor that it is any restraint on the liberty of contract. The Com.pensation Act was admittedly passed, not only in the interest of the employer and employee, but in the interest and for the general welfare of the public as well. ' The enforcement of its provisions and the manner- and method of settlement is left largely by the statute to the discretion and judgment of the court where the injury occurs and the-compensation becomes due. In requiring con*285tracts of settlement between an injured employee and bis employer to be submitted to tbe court for its sanction and approval, tbe lawmaking power was within tbe proper and reasonable exercise of its police power and of tbe public policy of tbe state.